Exhibit 10.6

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of
this            day of                       , 200  , by and between Depomed,
Inc., a California corporation (the “Company”),
and                                     , an individual (“Indemnitee”).

BACKGROUND

A.            Indemnitee is a member of the Board of Directors or an officer of
the Company and, in that capacity, performs a valuable service for the Company. 
For a variety of reasons, including the frequency, magnitude and often baseless
nature of claims and actions brought against corporate directors and officers
generally, it is difficult for corporations to attract and retain highly
competent persons as directors and officers.  In addition, there exists
uncertainty, both as to matters of “substance” and “procedure,” about the
protection against such claims provided by statutory, charter and bylaw
provisions and through “director and officer” insurance.

B.            The Company’s Bylaws also provide for indemnification of, and
advancement of expenses to, the directors and officers of the Company to the
fullest extent permissible under California law, and permit, by their
nonexclusive nature, the establishment of indemnification agreements between the
Company and its directors and officers.

C.            In order to induce Indemnitee to continue to serve as a member of
the Board of Directors or as an officer of the Company and to clarify the
specific procedure for addressing indemnification matters if and as they arise,
the Company and the Indemnitee hereby agree to contractual indemnification
arrangements on the terms set forth in this Agreement.

THE PARTIES AGREE AS FOLLOWS:


1.             DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE FOLLOWING MEANINGS:

(A)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO
NEITHER IS NOR WAS A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION
IS SOUGHT UNDER THIS AGREEMENT OR OTHERWISE.

(B)           “EXPENSES” INCLUDES ANY AND ALL DIRECT AND INDIRECT COSTS
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS, COURT COSTS,
FEES AND EXPENSES OF WITNESSES, EXPERTS, PROFESSIONAL ADVISERS AND PRIVATE
INVESTIGATORS, ARBITRATION EXPENSES, COSTS OF ATTACHMENT, APPEAL OR SIMILAR
BONDS, TRAVEL EXPENSES, DUPLICATING, PRINTING AND BINDING COSTS, TELEPHONE
CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ANY AND ALL OTHER DISBURSEMENTS OR
OUT-OF-POCKET EXPENSES) ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF OF
INDEMNITEE IN CONNECTION WITH EITHER (I) THE INVESTIGATION, DEFENSE, SETTLEMENT
OR APPEAL OF, OR BEING A WITNESS OR PARTICIPANT IN, A PROCEEDING (INCLUDING
PREPARING FOR ANY OF THE FOREGOING) OR (II) THE ESTABLISHMENT OR ENFORCEMENT OF
ANY RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT OR OTHERWISE OR ANY RIGHT TO
RECOVERY UNDER ANY LIABILITY INSURANCE POLICY MAINTAINED BY THE COMPANY;
PROVIDED, HOWEVER,


--------------------------------------------------------------------------------




THAT “EXPENSES” SHALL NOT INCLUDE ANY JUDGMENTS, FINES OR AMOUNTS PAID IN
SETTLEMENT.

(C)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM OR ATTORNEY THAT NEITHER IS
PRESENTLY NOR IN THE PAST TWO YEARS HAS BEEN RETAINED TO REPRESENT:  (I) THE
COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO THE COMPANY OR INDEMNITEE, OR
(II) ANY OTHER PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT UNDER THIS AGREEMENT OR OTHERWISE.  IN ADDITION, THE TERM “INDEPENDENT
COUNSEL” DOES NOT INCLUDE ANY LAW FIRM OR ATTORNEY WHO, UNDER THE APPLICABLE
STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF
INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO
DETERMINE INDEMNITEE’S RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT OR
OTHERWISE.

(D)           “LIABILITIES” MEANS LIABILITIES AND LOSSES OF ANY TYPE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, JUDGMENTS, FINES, EXCISE TAXES AND PENALTIES
(INCLUDING ERISA EXCISE TAXES AND PENALTIES) AND AMOUNTS PAID IN SETTLEMENT
(INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN
CONNECTION WITH OR IN RESPECT OF SUCH LIABILITIES AND LOSSES), ACTUALLY INCURRED
BY INDEMNITEE IN CONNECTION WITH OR AS A RESULT OF A PROCEEDING.

(E)           “PROCEEDING” MEANS ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING (INCLUDING ANY INQUIRY, HEARING, ARBITRATION PROCEEDING OR
ALTERNATIVE DISPUTE RESOLUTION MECHANISM), WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE (INCLUDING ANY ACTION BY OR IN THE RIGHT OF THE
COMPANY), TO WHICH INDEMNITEE IS OR WAS A PARTY, WITNESS OR OTHER PARTICIPANT,
OR IS THREATENED TO BE MADE A PARTY, WITNESS OR OTHER PARTICIPANT, BY REASON OF
THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER OF THE COMPANY, OR BY
REASON OF ANYTHING DONE OR NOT DONE BY INDEMNITEE IN THAT CAPACITY OR IN ANY
OTHER CAPACITY WHILE SERVING AS A DIRECTOR OR OFFICER OF THE COMPANY, WHETHER
BEFORE OR AFTER THE DATE OF THIS AGREEMENT. “PROCEEDING” SHALL NOT INCLUDE ANY
PROCEEDING INITIATED BY INDEMNITEE (OTHER THAN AS CONTEMPLATED BY SECTIONS 3(D)
OR 6 OF THIS AGREEMENT) UNLESS SUCH PROCEEDING WAS AUTHORIZED OR CONSENTED TO BY
THE BOARD OF DIRECTORS OF THE COMPANY.


2.             AGREEMENT TO INDEMNIFY.  SUBJECT TO THE TERMS AND CONDITIONS OF,
AND IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN, THIS AGREEMENT, THE COMPANY
SHALL HOLD INDEMNITEE HARMLESS AND INDEMNIFY INDEMNITEE (AND INDEMNITEE’S SPOUSE
AS PROVIDED BELOW), TO THE FULLEST EXTENT PERMITTED BY THE PROVISIONS OF
CALIFORNIA LAW AND OTHER APPLICABLE LAW, FROM AND AGAINST ALL EXPENSES AND
LIABILITIES, INCLUDING, WITHOUT LIMITATION, EXPENSES AND LIABILITIES ARISING
FROM ANY PROCEEDING BROUGHT BY OR IN THE RIGHT OF THE COMPANY OR ITS
SHAREHOLDERS.  THE COMPANY AND INDEMNITEE INTEND THAT THIS AGREEMENT SHALL
PROVIDE FOR INDEMNIFICATION IN EXCESS OF THAT EXPRESSLY GRANTED BY STATUTE OR
PROVIDED BY THE COMPANY’S ARTICLES OF INCORPORATION, BYLAWS OR BY VOTE OF ITS
SHAREHOLDERS.  IF, AFTER THE DATE HEREOF, CALIFORNIA LAW OR ANY OTHER APPLICABLE
LAW IS AMENDED TO PERMIT OR AUTHORIZE INDEMNIFICATION OF, OR ADVANCEMENT OF
DEFENSE EXPENSES TO, INDEMNITEE TO A GREATER EXTENT THAN IS PERMITTED ON THE
DATE HEREOF, REFERENCES IN THIS AGREEMENT TO CALIFORNIA LAW OR ANY OTHER
APPLICABLE LAW SHALL BE DEEMED TO REFER TO CALIFORNIA LAW OR SUCH APPLICABLE LAW
AS SO AMENDED.


3.             PROCEDURAL MATTERS.

(A)           INITIAL REQUEST.  WHENEVER INDEMNITEE BELIEVES THAT, IN A SPECIFIC
CASE,

2


--------------------------------------------------------------------------------




INDEMNITEE IS THEN ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT OR UNDER THE
COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS, CALIFORNIA LAW OR OTHERWISE,
INDEMNITEE SHALL SUBMIT A WRITTEN NOTICE TO THE COMPANY REQUESTING AN
AUTHORIZATION AND DETERMINATION BY THE COMPANY TO THAT EFFECT.  THE NOTICE SHALL
DESCRIBE THE MATTER GIVING RISE TO THE REQUEST AND BE ACCOMPANIED BY ALL
APPROPRIATE SUPPORTING DOCUMENTATION REASONABLY AVAILABLE TO INDEMNITEE.

(B)           DETERMINATION AND PAYMENT.  THE COMPANY SHALL MAKE A DETERMINATION
ABOUT INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION IN THE SPECIFIC CASE NO LATER
THAN 90 DAYS AFTER RECEIPT OF INDEMNITEE’S REQUEST.  IN MAKING THAT
DETERMINATION, THE PERSON OR PERSONS MAKING THE DETERMINATION SHALL PRESUME THAT
INDEMNITEE MET ANY APPLICABLE STANDARD OF CONDUCT REQUIRED FOR INDEMNIFICATION,
UNLESS THE PERSON OR PERSONS MAKING THE DETERMINATION SHALL HAVE REASONABLY
DETERMINED, AFTER CONSULTATION WITH COUNSEL, THAT INDEMNITEE DID NOT MEET THAT
STANDARD.  THE DETERMINATION SHALL BE MADE BY THE BOARD OF DIRECTORS BY A
MAJORITY VOTE OF A QUORUM CONSISTING OF DISINTERESTED DIRECTORS.  IF SUCH A
QUORUM IS NOT OBTAINABLE, OR, EVEN IF OBTAINABLE, A QUORUM OF DISINTERESTED
DIRECTORS SO DIRECTS, THE DETERMINATION SHALL BE MADE BY INDEPENDENT COUNSEL IN
A WRITTEN OPINION OBTAINED AT THE COMPANY’S EXPENSE.  IF THE PERSON OR PERSONS
EMPOWERED TO MAKE THE DETERMINATION EITHER:  (I) AFFIRMATIVELY MAKES A
DETERMINATION OF INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION OR (II) FAILS TO
MAKE ANY DETERMINATION AT ALL WITHIN THE 90-DAY PERIOD, INDEMNIFICATION SHALL BE
CONSIDERED AS AUTHORIZED AND PROPER IN THE CIRCUMSTANCES, AND INDEMNITEE SHALL
BE ABSOLUTELY ENTITLED TO SUCH INDEMNIFICATION, AND SHALL RECEIVE PAYMENT AS
PROMPTLY AS PRACTICABLE, IN THE ABSENCE OF ANY MISREPRESENTATION OF A MATERIAL
FACT BY INDEMNITEE IN THE REQUEST FOR INDEMNIFICATION, OR A SPECIFIC
DETERMINATION BY A COURT OF COMPETENT JURISDICTION THAT ALL OR ANY PART OF SUCH
INDEMNIFICATION IS PROHIBITED BY APPLICABLE LAW.  IF THE PERSON OR PERSONS
EMPOWERED TO MAKE THE DETERMINATION FIND THAT THE INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, THE INDEMNITEE SHALL HAVE THE RIGHT TO APPLY TO A COURT OF
COMPETENT JURISDICTION FOR THE PURPOSE OF ENFORCING INDEMNITEE’S RIGHT TO
INDEMNIFICATION PURSUANT TO THIS AGREEMENT.  THE TERMINATION OF ANY PROCEEDING
BY JUDGMENT, ORDER, SETTLEMENT, ARBITRATION AWARD, CONVICTION OR UPON A PLEA OF
NOLO CONTENDERE OR ITS EQUIVALENT SHALL NOT, OF ITSELF, CREATE A PRESUMPTION
THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH HE REASONABLY
BELIEVED TO BE IN THE BEST INTERESTS OF THE COMPANY.

(C)           ADVANCEMENT OF EXPENSES.  IF SO REQUESTED IN A WRITING BY
INDEMNITEE ACCOMPANIED BY APPROPRIATE SUPPORTING DOCUMENTATION, THE COMPANY
SHALL, WITHIN TEN DAYS AFTER RECEIPT OF THE REQUEST, ADVANCE FUNDS FOR THE
PAYMENT OF EXPENSES, WHETHER THAT REQUEST IS MADE BEFORE OR AFTER THE FINAL
DISPOSITION OF A PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY CRIMINAL
PROCEEDING OR ANY PROCEEDING BROUGHT BY OR IN THE RIGHT OF THE COMPANY OR ITS
SHAREHOLDERS), UNLESS THERE HAS BEEN A FINAL DETERMINATION THAT INDEMNITEE IS
NOT ENTITLED TO INDEMNIFICATION FOR THOSE EXPENSES.  IF REQUIRED BY LAW AT THE
TIME OF THE ADVANCE, THE PAYMENT OF THE ADVANCE SHALL BE CONDITIONED UPON THE
RECEIPT FROM INDEMNITEE OF AN UNDERTAKING (WHICH NEED NOT BE SECURED) TO REPAY
THE ADVANCE TO THE EXTENT THAT IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS
NOT ENTITLED TO SUCH INDEMNIFICATION BY THE COMPANY.  ANY DISPUTE CONCERNING THE
ADVANCEMENT OF EXPENSES MAY, AT THE ELECTION OF THE INDEMNITEE, BE RESOLVED BY
ARBITRATION BEFORE AN ARBITRATOR SELECTED BY INDEMNITEE AND APPROVED BY THE
COMPANY.  IF THE PARTIES CANNOT AGREE ON A SINGLE ARBITRATOR, THEN THE CLAIM
SHALL BE HEARD BY A PANEL OF THREE ARBITRATORS, WITH ONE SELECTED BY INDEMNITEE,
ONE SELECTED BY THE COMPANY AND ONE SELECTED JOINTLY BY THE FOREGOING TWO
ARBITRATORS.  EACH OF THE ARBITRATORS SHALL BE A LITIGATION OR CORPORATE
ATTORNEY WITH EXPERIENCE IN THE FIELD OF OFFICER AND

3


--------------------------------------------------------------------------------




DIRECTOR INDEMNIFICATION.  THE ARBITRATORS SHALL BE SELECTED WITHIN FIFTEEN (15)
DAYS AFTER DEMAND FOR ARBITRATION AND SHALL RENDER A DECISION WITHIN FORTY-FIVE
(45) DAYS AFTER SELECTION, UNLESS GOOD CAUSE IS SHOWN FOR REQUIRING A LONGER
DECISION PERIOD.  THE COMPANY SHALL ACT IN UTMOST GOOD FAITH TO PROVIDE TIMELY
INFORMATION TO THE ARBITRATORS AND TO INSURE INDEMNITEE A FULL OPPORTUNITY TO
DEFEND AGAINST THE COMPANY’S CLAIM THAT INDEMNITEE IS NOT ENTITLED TO AN ADVANCE
OF EXPENSES.  THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES
INCURRED BY INDEMNITEE UNDER THE DISPUTE RESOLUTIONS PROCEEDINGS SET FORTH IN
THIS SUBSECTION 3(C), UNLESS A COURT OF COMPETENT JURISDICTION FINDS THAT EACH
OF THE CLAIMS AND/OR DEFENSES BY INDEMNITEE IN THE ACTION OR PROCEEDING FOR
WHICH AN ADVANCE IS SOUGHT WAS FRIVOLOUS OR MADE IN BAD FAITH.

(D)           ENFORCEMENT.  IF INDEMNITEE HAS NOT RECEIVED A DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION OR AN ADVANCE, AS THE CASE MAY BE, WITHIN THE
APPLICABLE TIME PERIODS FOR SUCH ACTIONS SPECIFIED IN THIS AGREEMENT, OR IF IT
HAS BEEN DETERMINED THAT INDEMNITEE SUBSTANTIVELY WOULD NOT BE PERMITTED TO BE
INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE SHALL BE
ENTITLED TO COMMENCE AN ACTION IN ANY COURT OF COMPETENT JURISDICTION (INCLUDING
THE COURT IN WHICH THE PROCEEDING (AS TO WHICH INDEMNITEE SEEKS INDEMNIFICATION)
IS OR WAS PENDING) (I) IN THE FORMER CASE, SEEKING ENFORCEMENT OF INDEMNITEE’S
RIGHTS UNDER THIS AGREEMENT OR OTHERWISE, OR SEEKING AN INITIAL DETERMINATION BY
THE COURT, OR (II) IN THE LATTER CASE, CHALLENGING ANY SUCH DETERMINATION OR ANY
ASPECT THEREOF, INCLUDING THE LEGAL OR FACTUAL BASES THEREFOR.  THE COMPANY
HEREBY CONSENTS TO SERVICE OF PROCESS AND TO APPEAR GENERALLY IN ANY SUCH
PROCEEDING.  IT SHALL BE A DEFENSE TO ANY SUCH ACTION THAT APPLICABLE LAW DOES
NOT PERMIT THE COMPANY TO INDEMNIFY INDEMNITEE FOR THE AMOUNT CLAIMED.  IN ANY
SUCH ACTION, THE COMPANY SHALL HAVE THE BURDEN OF PROVING THAT INDEMNIFICATION
OR ADVANCES ARE NOT PROPER IN THE CIRCUMSTANCES OF THE SPECIFIC CASE.  NEITHER
THE FAILURE OF THE COMPANY TO HAVE MADE A DETERMINATION PRIOR TO THE
COMMENCEMENT OF SUCH ACTION THAT INDEMNIFICATION IS PROPER UNDER THE
CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE STANDARD OF CONDUCT UNDER
APPLICABLE LAW, NOR AN ACTUAL DETERMINATION BY THE COMPANY THAT INDEMNITEE HAS
NOT MET SUCH STANDARD OF CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A
PRESUMPTION THAT INDEMNITEE HAS NOT MET THAT STANDARD OF CONDUCT.  THE COMPANY
SHALL INDEMNIFY INDEMNITEE FOR EXPENSES INCURRED BY INDEMNITEE IN CONNECTION
WITH THE SUCCESSFUL ESTABLISHMENT OR ENFORCEMENT, IN WHOLE OR IN PART, BY
INDEMNITEE OF HIS RIGHT TO INDEMNIFICATION OR ADVANCES.

(E)           NOTICE BY INDEMNITEE AND DEFENSE OF PROCEEDINGS.  INDEMNITEE SHALL
PROMPTLY NOTIFY THE COMPANY IN WRITING UPON BEING SERVED WITH ANY SUMMONS,
CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT
RELATING TO ANY MATTER WHICH MAY GIVE RISE TO A CLAIM FOR INDEMNIFICATION UNDER
THIS AGREEMENT OR OTHERWISE; PROVIDED, HOWEVER, THAT A FAILURE OF INDEMNITEE TO
PROVIDE THAT NOTICE SHALL RELIEVE THE COMPANY FROM LIABILITY ONLY IF AND TO THE
EXTENT THAT THE FAILURE MATERIALLY PREJUDICES THE COMPANY’S ABILITY TO
ADEQUATELY DEFEND INDEMNITEE IN THE PROCEEDING.  WITH RESPECT TO ANY PROCEEDING
AS TO WHICH INDEMNITEE SO NOTIFIES THE COMPANY:

(I)            THE COMPANY SHALL BE ENTITLED TO PARTICIPATE AT ITS OWN EXPENSE.

(II)           EXCEPT AS OTHERWISE PROVIDED BELOW, THE COMPANY, JOINTLY WITH ANY
OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED, SHALL BE ENTITLED TO ASSUME THE
DEFENSE OF SUCH PROCEEDING, WITH COUNSEL REASONABLY SATISFACTORY TO INDEMNITEE. 
AFTER NOTICE FROM THE COMPANY

4


--------------------------------------------------------------------------------




TO INDEMNITEE OF THE COMPANY’S ELECTION TO ASSUME THE DEFENSE, THE COMPANY SHALL
NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR ANY EXPENSES SUBSEQUENTLY
INCURRED BY INDEMNITEE, OTHER THAN AS PROVIDED BELOW.  INDEMNITEE SHALL HAVE THE
RIGHT TO EMPLOY HIS OWN COUNSEL IN THAT PROCEEDING, BUT THE FEES AND EXPENSES OF
SUCH COUNSEL INCURRED AFTER NOTICE FROM THE COMPANY OF ITS ELECTION SO TO ASSUME
THE DEFENSE SHALL BE BORNE BY INDEMNITEE, EXCEPT TO THE EXTENT THAT (X) THE
EMPLOYMENT OF COUNSEL BY INDEMNITEE HAS BEEN AUTHORIZED BY THE COMPANY, (Y)
INDEMNITEE HAS REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST
BETWEEN THE COMPANY AND INDEMNITEE IN THE CONDUCT OF THE DEFENSE OF SUCH
PROCEEDING OR THAT COUNSEL SELECTED BY THE COMPANY MAY NOT BE ADEQUATELY
REPRESENTING INDEMNITEE, OR (Z) THE COMPANY HAS NOT IN FACT EMPLOYED COUNSEL TO
ASSUME THE DEFENSE OF SUCH PROCEEDING.  IN THOSE CASES, THE FEES AND EXPENSES OF
INDEMNITEE’S OWN COUNSEL SHALL BE PAID BY THE COMPANY.

(III)          NEITHER THE COMPANY NOR INDEMNITEE SHALL UNREASONABLY WITHHOLD
ITS OR HIS CONSENT TO ANY PROPOSED SETTLEMENT.  THE COMPANY HAS NO OBLIGATION TO
INDEMNIFY AND HOLD INDEMNITEE HARMLESS UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID
IN SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT.  THE
COMPANY SHALL NOT SETTLE ANY PROCEEDING IN ANY MANNER WHICH WOULD IMPOSE ANY
PENALTY OR LIMITATION ON INDEMNITEE WITHOUT INDEMNITEE’S WRITTEN CONSENT.


4.             NONEXCLUSIVITY.  THE INDEMNIFICATION PROVIDED BY THIS AGREEMENT
IS NOT EXCLUSIVE OF OR INCONSISTENT WITH ANY RIGHTS TO WHICH INDEMNITEE MAY BE
ENTITLED UNDER THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS, ANY OTHER
AGREEMENT, ANY VOTE OF SHAREHOLDERS OR DIRECTORS, CALIFORNIA LAW, OR OTHERWISE,
BOTH AS TO ACTION IN INDEMNITEE’S OFFICIAL CAPACITY AND OTHERWISE.  IF AND TO
THE EXTENT THAT A CHANGE IN THE CALIFORNIA CORPORATIONS CODE (WHETHER BY STATUTE
OR JUDICIAL DECISION) PERMITS GREATER INDEMNIFICATION BY AGREEMENT THAN WOULD BE
AFFORDED CURRENTLY UNDER THE COMPANY’S BYLAWS OR UNDER THIS AGREEMENT, IT IS THE
INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE
GREATER BENEFITS SO AFFORDED BY SUCH CHANGE.


5.             PARTIAL INDEMNIFICATION.  IF INDEMNITEE IS ENTITLED TO
INDEMNIFICATION BY THE COMPANY FOR SOME OR A PORTION OF EXPENSES OR LIABILITIES
BUT NOT FOR THE TOTAL AMOUNT, THE COMPANY SHALL NEVERTHELESS INDEMNIFY
INDEMNITEE FOR THE PORTION OF SUCH EXPENSES AND LIABILITIES TO WHICH INDEMNITEE
IS ENTITLED TO BE INDEMNIFIED.


6.             LIABILITY INSURANCE.  TO THE EXTENT THE COMPANY MAINTAINS AN
INSURANCE POLICY OR POLICIES PROVIDING DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES, IN ACCORDANCE
WITH ITS OR THEIR TERMS, TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY
COMPANY DIRECTOR OR OFFICER, AS THE CASE MAY BE.  IF INDEMNITEE SERVES AS A
FIDUCIARY OF ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF ITS SUBSIDIARY
OR AFFILIATED CORPORATIONS, THEN TO THE EXTENT THAT THE COMPANY MAINTAINS AN
INSURANCE POLICY OR POLICIES PROVIDING FIDUCIARIES’ LIABILITY INSURANCE,
INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES IN ACCORDANCE WITH ITS OR
THEIR TERMS, TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY FIDUCIARY.
UPON NOTICE TO THE COMPANY, EITHER FROM INDEMNITEE OR FROM ANY OTHER SOURCE, OF
THE COMMENCEMENT OR THREAT OF COMMENCEMENT OF ANY PROCEEDING OR MATTER WHICH MAY
GIVE RISE TO A CLAIM FOR INDEMNIFICATION OF INDEMNITEE AND WHICH MAY BE COVERED
BY ANY INSURANCE POLICY MAINTAINED BY THE COMPANY, THE COMPANY SHALL PROMPTLY
GIVE NOTICE TO THE INSURER IN ACCORDANCE WITH THE PROCEDURES PRESCRIBED BY SUCH
POLICY AND SHALL THEREAFTER TAKE ALL NECESSARY

5


--------------------------------------------------------------------------------





OR APPROPRIATE ACTION TO CAUSE SUCH INSURER TO PAY, TO OR ON BEHALF OF
INDEMNITEE ALL LIABILITIES AND EXPENSES PAYABLE UNDER SUCH POLICY WITH RESPECT
TO SUCH PROCEEDING OR MATTER.  THE COMPANY SHALL INDEMNIFY INDEMNITEE FOR
EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH ANY SUCCESSFUL ACTION BROUGHT
BY INDEMNITEE FOR RECOVERY UNDER ANY INSURANCE POLICY REFERRED TO IN THIS
SECTION 6 AND SHALL ADVANCE TO INDEMNITEE THE EXPENSES OF SUCH ACTION IN THE
MANNER PROVIDED IN SECTION 3(C) ABOVE.


7.             OTHER SOURCES.  INDEMNITEE SHALL NOT BE REQUIRED TO EXERCISE ANY
RIGHTS INDEMNITEE MAY HAVE AGAINST ANY OTHER PARTIES (FOR EXAMPLE, UNDER AN
INSURANCE POLICY PURCHASED BY INDEMNITEE, THE COMPANY OR ANY OTHER PERSON OR
ENTITY) BEFORE INDEMNITEE EXERCISES OR ENFORCES INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT.  HOWEVER, TO THE EXTENT THE COMPANY ACTUALLY INDEMNIFIES INDEMNITEE
OR ADVANCES INDEMNITEE FUNDS IN RESPECT OF EXPENSES, THE COMPANY SHALL BE
ENTITLED TO ENFORCE ANY SUCH RIGHTS WHICH INDEMNITEE MAY HAVE AGAINST THIRD
PARTIES.  INDEMNITEE SHALL ASSIST THE COMPANY IN ENFORCING THOSE RIGHTS IF IT
PAYS INDEMNITEE’S COSTS AND EXPENSES OF DOING SO.  IF INDEMNITEE IS ACTUALLY
INDEMNIFIED OR ADVANCED EXPENSES BY ANY SUCH THIRD PARTY, THEN, FOR SO LONG AS
INDEMNITEE IS NOT REQUIRED TO DISGORGE THE AMOUNTS SO RECEIVED, TO THAT EXTENT
THE COMPANY SHALL BE RELIEVED OF ITS OBLIGATION TO INDEMNIFY INDEMNITEE OR TO
ADVANCE EXPENSES.


8.             CERTAIN RELATIONSHIPS.  THE OBLIGATIONS AND RIGHTS CREATED UNDER
THIS AGREEMENT SHALL NOT BE AFFECTED BY ANY AMENDMENT TO THE COMPANY’S ARTICLES
OF INCORPORATION OR BYLAWS OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH
INDEMNITEE IS NOT A PARTY, AND SHALL NOT DIMINISH ANY OTHER RIGHTS WHICH
INDEMNITEE NOW OR IN THE FUTURE HAS AGAINST THE COMPANY OR ANY OTHER PERSON OR
ENTITY.


9.             SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED
TO BE UNENFORCEABLE FOR ANY REASON, IT SHALL BE ADJUSTED RATHER THAN VOIDED, IF
POSSIBLE, IN ORDER TO ACHIEVE THE INTENT OF THE COMPANY AND INDEMNITEE.  IN ANY
EVENT, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN ENFORCEABLE TO
THE MAXIMUM EXTENT POSSIBLE.


10.           CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED IN SECTION 2 OF
THIS AGREEMENT IS UNAVAILABLE, THEN, IN RESPECT OF ANY PROCEEDING IN WHICH THE
COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN THE
PROCEEDING), THE COMPANY SHALL CONTRIBUTE TO THE AMOUNT OF EXPENSES AND
LIABILITIES AS APPROPRIATE TO REFLECT:   (I) THE RELATIVE BENEFITS RECEIVED BY
THE COMPANY, ON THE ONE HAND, AND INDEMNITEE, ON THE OTHER HAND, FROM THE
TRANSACTION FROM WHICH THE PROCEEDING AROSE, AND (II) THE RELATIVE FAULT OF THE
COMPANY, ON THE ONE HAND, AND OF INDEMNITEE, ON THE OTHER, IN CONNECTION WITH
THE EVENTS WHICH RESULTED IN SUCH EXPENSES AND LIABILITIES, AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE COMPANY, ON THE
ONE HAND, AND OF INDEMNITEE, ON THE OTHER, SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT THE CIRCUMSTANCES RESULTING IN
SUCH EXPENSES AND LIABILITIES.  THE COMPANY AGREES THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 10 WERE DETERMINED BY PRO
RATA ALLOCATION OR ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF
THE EQUITABLE CONSIDERATIONS DESCRIBED IN THIS SECTION 10.


11.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS

6


--------------------------------------------------------------------------------





CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA AS APPLIED TO
CONTRACTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY
WITHIN CALIFORNIA.


12.           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY PERSONAL OR COURIER
DELIVERY, CONFIRMED FACSIMILE OR TELEX TRANSMISSION OR FIRST CLASS MAIL, AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON RECEIPT IF PERSONALLY DELIVERED OR
DELIVERED BY COURIER, ON THE DATE OF TRANSMISSION IF TRANSMITTED BY FACSIMILE OR
TELEX, OR THREE DAYS AFTER MAILING IF MAILED, TO THE ADDRESSES SET FORTH BELOW:

If to Indemnitee:

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

If to the Company:

 

 

 

 

 

Depomed, Inc.

 

 

1360 O’Brien Drive

 

 

Menlo Park, CA 94025

 

 

Facsimile No.: (650) 462-9991

 

 

Attn: President

 

 

or to such other address as either party may designate by notice to the other
from time to time.


13.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


14.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF
INDEMNITEE AND INDEMNITEE’S SPOUSE, ESTATE, HEIRS, EXECUTORS, ADMINISTRATORS,
PERSONAL OR LEGAL REPRESENTATIVES AND ASSIGNS.  THE COMPANY SHALL REQUIRE ANY
SUCCESSOR CORPORATION (WHETHER BY MERGER, CONSOLIDATION, OR OTHERWISE) BY
WRITTEN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO INDEMNITEE, EXPRESSLY TO
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD
TAKEN PLACE.


15.           AMENDMENT AND WAIVER.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY
A WRITING EXECUTED BY BOTH THE COMPANY AND INDEMNITEE.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY
THE PARTY TO BE CHARGED THEREWITH.  A WAIVER OF, OR A FAILURE TO INSIST ON,
COMPLETE COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED
AS A WAIVER OF A SUBSEQUENT OR DIFFERENT NON-COMPLIANCE, BREACH OR DEFAULT OF
THAT OR ANY OTHER PROVISION OF THIS AGREEMENT.


16.           ACKNOWLEDGMENT.  THE COMPANY EXPRESSLY ACKNOWLEDGES THAT IT HAS
ENTERED INTO THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON THE COMPANY
UNDER THIS AGREEMENT IN

7


--------------------------------------------------------------------------------




order to induce Indemnitee to serve or to continue to serve as a director or
officer and acknowledges that Indemnitee is relying on this Agreement in serving
or continuing to serve in such capacity.  The Company further agrees to
stipulate in any court proceeding that the Company is bound by all of the
provisions of this Agreement.


17.           PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE BROUGHT AND NO
CAUSE OF ACTION SHALL BE ASSERTED BY OR IN THE RIGHT OF THE COMPANY AGAINST
INDEMNITEE, ESTATE, HEIRS, EXECUTORS, ADMINISTRATORS OR PERSONAL OR LEGAL
REPRESENTATIVES AFTER THE EXPIRATION OF TWO YEARS FROM THE DATE OF ACCRUAL OF
SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF ACTION OF THE COMPANY SHALL BE
EXTINGUISHED AND DEEMED RELEASED UNLESS ASSERTED BY THE TIMELY FILING OF A LEGAL
ACTION WITHIN SUCH TWO-YEAR PERIOD; PROVIDED, HOWEVER, THAT IF ANY SHORTER
PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO ANY SUCH CAUSE OF ACTION, SUCH
SHORTER PERIOD SHALL GOVERN.


18.           DURATION OF AGREEMENT.  THIS AGREEMENT SHALL CONTINUE IN EFFECT
FOR SO LONG AS INDEMNITEE IS SUBJECT TO ANY POSSIBLE PROCEEDING, REGARDLESS OF
WHETHER INDEMNITEE CONTINUES TO SERVE AS A DIRECTOR OR OFFICER.

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in its first paragraph.

 

DEPOMED, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Indemnitee

 

9


--------------------------------------------------------------------------------